The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/20831, as interpreted by the English language equivalent Mutsuda et al.
	This rejection is based on the same rationale noted in the previous office action.  This will be summarized below.
	Mutsuda et al. teach plate-like (or laminar, flat, thin from) polyetherketoneketone.  See column 5, lines 18 to 20 and line 1 of column 6.  This meets the requirement of the claimed particles being substantially non-spherical.  Column 8, lines 53 to 64, teach that the average diameter (meeting the mean diameter D50) is from 1.5 to 500 micron with a specific disclosure of a size of 70 microns which falls within the claimed range.  These materials are prepared by pulverizing or crushing the resin by various means including milling.  See column 10, lines 40 and on.  This meets the process of grinding. 
	The bottom of column 6 teaches that the polymer may be purified by washing and drying, meeting the requirement of pre-heating to evaporate a liquid solvent.  
	Thus Mutsuda et al. teach a powder that is irregularly shaped and substantially non-spherical due to grinding and has a mean diameter of 70 microns.  This meets the “obtained by pre-heating… and then grinding… to form a PEKK powder” found in the first 3 lines of claim 1.  The teaching in Mutsuda et al. differs from that claimed in that 1) it does not contain the specific process steps found in this product by process claim, 2) it does not teach the specific purity and 3) it does not include the future intended use language of being suitable for laser sinter printing. 
	With regard to the first difference, note that the claims are in product by process format and the determination of patentability is based on the product itself.  The patent-ability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	As this applies to the instant claims, the milling (grinding) disclosed in Mutsuda et al. will inherently result in an irregular shaped product and there is nothing to establish that jet milling as a grinding method will result in a different irregularly shaped product than that in Mutsuda et al.  The fact that the shape is irregular on its own suggests that there is no consistency to the shape obtained from jet milling.  Furthermore while the step of preheating to greater than 200 C is not specifically disclosed there is nothing that indicates that this results in a novel and unobvious product as well.  
	With regard to the second difference, note that the bottom of column 6 refers to purification such that one having ordinary skill in the art would have been motivated to purify the PEKK therein.  With this in mind, while a specific purity is not disclosed, one having ordinary skill in the art would have been motivated to increase the purity to avoid deleterious effects of impurities and as such would have found a purity within the claim-ed range within routine experimentation and/or optimization and as such obvious.  Note that the mere purity of a product, by itself, does not render the product nonobvious. See MPEP 2144.04 VII.  
	With regard to the claimed third difference, note that “suitable for laser sintering” is a future intended use clause.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Where a patentee defines a structurally com-plete invention in the claim body and uses the preamble only to state a purpose for the invention, the preamble is not a claim limitation.  As this applies to the claims, note that the prior art teaches a powder having the chemical make-up, particle size and structure as that claimed.  There is nothing to suggest that this could not have the same use as that claimed such that this language does not lend any patentable weight to the claims.
	For claim 2, note that the “highly angular” characterization is a result of particle on particle contact that occurs during milling such that the particles in the prior art, which undergo particle or particle contact during milling, would be expected to possess the same properties.  The specification does not provide any further clarity or meaning to “highly angular” such that the only manner in which the Examiner can interpret this language is that it is the result of particle on particle contact (see original claim 2).  
	For claim 5, note that supra regarding purity and 1) the obviousness of purifying the product in Mutsuda et al. and 2) the fact that purity per se does not render a product unobvious.  
	For claim 6 note that this step is not specifically taught but would have been obvious to the skilled artisan to avoid particle sizes that are outside the desired range of Mutsuda et al.  Note that this is a known and common process of filtering powders that the skilled artisan would have found obvious.
	For claim 7, please see column 8, lines 6 to 20, which teaches the addition of additives including carbon fibers.  
	For claims 8 and 9, note that the range of from .01 to 50% embraces the claimed range such that one having ordinary skill in the art would have found an amount within the claimed range obvious over this broader range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al.
	This rejection is based on the same rationale noted in the previous office action.  This will be summarized below.
	Mathieu et al. teach PEKK which undergoes grinding to prepare a powder having a D50 between 50 and 80.  See column 3, lines 30 to 34 and the top of column 4.  This range encompasses the entirety of the claimed range and, given the limited selection of particle size in Mathieu et al., the skilled artisan would have either found a particle size within the claimed range to have been anticipated or obvious.  While this does not teach that the powder is substantially non spherical, the process that makes the product in claim 1 is grinding, specifically jet milling.  Since Mathieu et al. teach grinding and jet milling (column 3, lines 55 to 60), this same process would be expected to result in the same product such that the skilled artisan would have expected the powder in Mathieu et al. to inherently be non-spherical.  
	This differs from that claimed in that 1) it does not contain the specific pre-heat-ing to greater than 200 c step found in this product by process claim, 2) it does not teach the specific purity and 3) it does not include the future intended use language of being suitable for laser sinter printing. 
	As for the first difference, this heating step does not appear to lend any patent-able distinction to the instant claims, as the resulting product appears to be the same as that found in the prior art (namely a PEKK powder having a particle size as claimed and a shape as claimed).
	With regard to the second difference, while a specific purity is not disclosed, one having ordinary skill in the art would have been motivated to increase the purity to avoid deleterious effects of impurities and as such would have found a purity within the claim-ed range within routine experimentation and/or optimization and as such obvious.  Note that the mere purity of a product, by itself, does not render the product nonobvious. See MPEP 2144.04 VII.  
	With regard to the claimed third difference, note that “suitable for laser sintering” is a future intended use clause.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Where a patentee defines a structurally com-plete invention in the claim body and uses the preamble only to state a purpose for the invention, the preamble is not a claim limitation.  As this applies to the claims, note that the prior art teaches a powder having the chemical make-up, particle size and structure as that claimed.  There is nothing to suggest that this could not have the same use as that claimed such that this language does not lend any patentable weight to the claims.
	For claim 2, note that the “highly angular” characterization is a result of particle on particle contact that occurs during jet milling such that the particles in the prior art, which undergo particle or particle contact during jet milling, would be expected to have the same properties.  The specification does not provide any further clarity or meaning to “highly angular” such that the only manner in which the Examiner can interpret this language is that it is the result of particle on particle contact (see original claim 2).  
	For claim 6 note that this step is not specifically taught but would have been 
obvious to the skilled artisan to avoid particle sizes that are outside the desired range. Note that this is a known and common process of filtering powders that the skilled artisan would have found obvious.

Claims 7 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/068686, as interpreted by the English language equivalent Mathieu et al. in view of WO 2014/20831, as interpreted by the English language equivalent Mutsuda et al.
	Mathieu et al. teach the addition of fillers such as alumina.  See column 4, line 6.  This does not specifically teach carbon fibers.  The composition in Mathieu et al. is used as a coating.
	Mutsuda et al. teach coating compositions prepared from PEKK powders.  This reference teaches the addition of carbon fibers, as found in column 8, line 12, and also alumina (column 8, line 13) as possible fillers for the coating therein.  This reference uses these fillers in the alternative, thereby suggesting their functional equivalence.
	As such one having ordinary skill in the art would have found the addition of carbon fibers rather than alumina to the coating composition of Mathieu et al. to have been obvious in view of the implied functional equivalence, as found by Mutsuda et al. 
In this manner these claims are rendered obvious.  For the claimed amounts see the amounts as disclosed in column 8, lines 15 to 20, of Mutsuda et al. which embrace and thus render obvious the amounts as claimed.

Applicants’ traversal has been considered but is not deemed persuasive.
	Regarding the rejection over Mutsuda et al., note the following.
	Applicants state that the particles in Mutsuda are flattened to uniform plate like particles but this is not consistent with Mutsuda et al.  The reference does not use the term uniform to describe the particles and there is nothing in the grinding step that would suggest uniformity. In fact the teachings in column 9 indicate particles having a wide range of sizes and shapes.  
	Applicants state that the plates have a diameter between 7 and 20 microns but the bottom of column 8 clearly teaches a range of diameters that include sizes outside the range or 7 to 20, specifically teaching 70 microns.  
	Applicants state that the jet milling process imparts and defines the structure of the claimed particles but there is nothing to support this.  It is clear that the particles in Mutsuda et al. are non-spherical and undergo particle on particle contact.  There is nothing that indicates that the type of grinding that prepares the claimed powder will result in a different type of irregularly shaped particle than the grinding in the prior art.  In fact the Examiner questions how a particle that is described as irregular can be “different” from any other irregular shaped particle when the term “irregular” itself indicates differences.
	Applicants further argue that Mutsuda et al. fail to contemplate purity as claimed but the obviousness of this limitation has already been addressed.  Merely stating that Mutsuda et al. do not contemplate this feature does address the obviousness per se.  
	In short applicants’ remarks address what Mutsuda et al. do not teach (purity,  process steps, future intended use) but applicants do not provide any arguments as to how the specific claimed powder is actually unobvious over that which is taught in Mutsuda et al.  
	Mere arguments of the differences in the process by which the product is made is not sufficient when all of the claimed features of the particles made by this process are found in Mutsuda et al.  Mere arguments of the differences in the future intended use of the PEKK particles per se is not sufficient when there is nothing that indicates that the prior art PEKK particles having the same particle size as that claimed cannot be used in the same manner.  Mare differences in purity is not sufficient, as this is an obvious feature.
	Regarding the rejection over Mathieu et al, note the following.
	Applicants argue that Mathieu et al. fail to disclose that the particles are irregular-ly shaped non-spherical particles used for selective laser sintering.  Each argument is addressed in the rejection supra.  Furthermore Mathieu et al. teach jet milling which is the claimed process step by which the irregularly shaped non-spherical (and for claim 2, highly angular) particles are formed such that this product by process step is fully met.
	Applicants argue that the pre-heating step is not disclosed by Mathieu et al. but there is nothing that shows that this step results in an unobvious difference in the final products.  Additionally applicants do not provide anything that would lead the skilled artisan to believe that the PEKK powders having the same shape and size as that claimed would not be able to be used for laser sintering.  
	Applicants then argue that Mathieu fail to teach a purity as claimed but, as noted supra, this is an obvious feature.  Applicants have failed to provide any rationale as to why this would not have been obvious or reason why this limitation results in unobvious-ness.  
	In conclusion applicants NOTE that the particle on particle contact and the temperature of the pre-heating steps limits the claimed composition for selective laser sintering but applicants provide no support for this position.  Certainly there is nothing in the structural limitations claimed that indicate any difference in the product particles.  Note too that both prior art references teach a milling process that results in particle on particle contact.  
	Outside the product by process limitations (which appear to result in features that are inherently present in the particles of both Mutsuda et al. and Matthieu et al.) the only feature of obviousness in the claims appears to be the purity requirement which is addressed supra.  Applicants’ arguments that this results in a powder that cannot be used for SLS own its own simply is not persuasive.  For instance the specification does not indicate that there is any criticality to the purity or that there is a purity requirement for SLS.
	For the reasons above applicants’ traversal is not persuasive and these rejection are maintained, as they apply to the amended claims.

In an effort to expedite prosecution, the Examiner notes that combining the limita-tions of claims 6 and 7 into claim 1 would overcome the prior art.  There is nothing that teaches or suggest the combination of all of the limitations in claim 1 in combination with the particle size range of claim 6 and the carbon fibers of claim 7.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
9/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765